Allowable Subject Matter

Applicant’s Amendment filed on 03/08/2021 have been fully considered. Claims 1-19 and 21 are allowed. 


Reasons for Allowance

Examiner has carefully reviewed the arguments presented in the submission dated 03/08/2021. Examiner is convinced that the prior art applied and/or of record, do not alone or in combination teach the claimed invention. The following is an examiner’s statement of reasons for allowance. 

The claimed invention recites the following features and they are not found in the prior art:

Claim 1 of current application recites:

“.. determining, based on the execution scope, to partition the table into a plurality of logical partitions and a plurality of physical partitions; determining, based upon the detected partitioning flag, that the table is partitioned into a plurality of partitions, each partition of the plurality of partitions having at least one row corresponding to a same set of values of the at least one set of partition attributes ..”

partitioning the table into at least one partition based on the at least one set of partition attributes, the partitioning comprising determining, based on the execution scope, to partition the table into a plurality of logical partitions and a plurality of physical partitions,” as recited in claim 1.
Furthermore, despite Chowdhuri discloses “steps of generating plurality of hash partitions, (1) the attributes on which the partition (e.g., 'distinct logical partition) is defined, are from a row (e.g., a record of' district value' in database table) in the data”, Chowdhuri and combined references do not teach or suggest a method of “determining, based on the execution scope partition the table into a plurality of logical partitions and a plurality of physical partitions” as recited in claim 1.

All independent claims recites the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/     Examiner, Art Unit 2154    

/HOSAIN T ALAM/     Supervisory Patent Examiner, Art Unit 2154